EXHIBIT 10.3

 

ALCOA CORPORATION

TERMS AND CONDITIONS FOR STOCK OPTION AWARDS

These terms and conditions, including Appendices attached hereto (the “Award
Terms”), are authorized by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors.  They are deemed to be incorporated into
and form a part of every Stock Option award issued on or after October 1, 2019
under the Alcoa Corporation 2016 Stock Incentive Plan, as may be amended from
time to time (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.Stock Option awards are subject to the terms and conditions set forth in the
Participant’s account with the Company’s designated stock plan broker or service
provider (the “Broker”), subject to the provisions of the Plan and the Award
Terms.  If the Plan and the Award Terms are inconsistent, the provisions of the
Plan will govern.  Interpretations of the Plan and the Award Terms by the
Committee are binding on the Participant and the Company.

2.The exercise price (or option price) of a stock option is 100% of the fair
market value per Share on the date of grant, unless the Participant’s account
with the Broker specifies a higher exercise price.

3.The expiration date of a Stock Option is ten years after the date of grant.

Vesting and Exercisability

4.Stock Options vest as to one-third of the Award on the first anniversary of
the grant date, as to one-third of the Award on the second anniversary of the
grant date and as to one-third of the Award on the third anniversary of the
grant date.

5.Except as provided in paragraph 7, once vested, a Stock Option may be
exercised until its expiration date, as long as the Participant remains an
active employee of the Company or a Subsidiary.  As an administrative matter,
the vested portion of this Stock Option may be exercised only until the close of
the New York Stock Exchange on the expiration date or such earlier termination
date set forth in paragraph 7 or, if such date is not a business day on the New
York Stock Exchange, the last business day before such date.  Any later attempt
to exercise the Stock Option will not be honored.  The Participant is solely
responsible for any election to exercise the Stock Option, and the Company has
no obligation to provide notice to the Participant of any matter, including, but
not limited to, the date the Stock Option terminates.  Neither the Company nor
any Subsidiary has any liability in the event of the Participant’s failure to
timely exercise any vested Stock Option prior to its expiration.

6.Except as provided in paragraph 7:

 

•

as a condition to exercise of a Stock Option, a Participant must remain an
active employee of the Company or a Subsidiary until the date the option vests,
and if a

 

--------------------------------------------------------------------------------

 

 

Stock Option vests as to some but not all Shares covered by the Award, the
Participant must be an active employee on the date the relevant portion of the
Award vests; and

 

•

if the Participant’s employment with the Company (including its Subsidiaries)
terminates prior to the vesting date of the Stock Option (or relevant option
portion), the Stock Option (or relevant option portion) is forfeited and is
automatically canceled.

7.Notwithstanding anything contained herein to the contrary, the following are
exceptions to the vesting and exercisability rules:

 

•

Death or Disability:  a Stock Option held by a Participant, who dies while an
Employee or who is permanently and totally disabled (as defined below) while an
Employee, is not forfeited but vests in accordance with the original vesting
date.  In the case of a Participant who dies while an Employee, any Stock Option
that is vested must be exercised by a legal representative or beneficiary on the
earlier of five years from the date of death or the original expiration date of
the Stock Option.  In the case of a Participant who is permanently and totally
disabled while an Employee, any Stock Option that is vested must be exercised on
the earlier of five years from the date of such disability or the original
expiration date of the Stock Option.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.  A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require.  In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 

•

Change in Control:  a Stock Option vests if a Replacement Award is not provided
following certain Change in Control events, as described in the Plan.

 

•

Retirement:  a Stock Option is not forfeited if it is held by a Participant who
terminates employment due to Retirement at least 6 months after the grant date,
provided that such termination of employment is not for Cause (as such term is
defined in the Alcoa Corporation Change in Control Severance Plan).  In that
event, any unvested portion of the Stock Option vests in accordance with the
original vesting schedule of the grant, and any Stock Option that is vested will
be exercisable until the earlier of five years from the date of Retirement or
the original expiration date of the Stock Option.

 

•

Divestiture:  if a Stock Option is held by a Participant who is to be terminated
from employment with the Company or a Subsidiary as a result of a divestiture of

2

 

--------------------------------------------------------------------------------

 

 

a business or a portion of a business of the Company and the Participant either
becomes an employee of (or is leased or seconded to) the entity acquiring the
business on the date of the closing, or the Participant is not offered
employment with the entity acquiring the business and is terminated by the
Company or a Subsidiary within 90 days of the closing of the sale, then, at the
discretion of the Chief Executive Officer of the Company, for Participants other
than Section 16 Insiders (as defined below), or, at the discretion of the
Committee for Section 16 Insiders, as the case may be:

 

•

Any unvested portion of the Stock Option will continue to vest under the
original vesting schedule and once vested, will be exercisable until the earlier
of the original expiration date of the Stock Option or two years from the date
the Participant’s employment with the Company or a Subsidiary has been
terminated; and

 

•

Any vested portion of the Stock Option will remain exercisable until the earlier
of the original expiration date of the Stock Option or two years from the date
the Participant’s employment with the Company or a Subsidiary has been
terminated.

For purposes of this paragraph, employment by “the entity acquiring the
business” includes employment by a subsidiary or affiliate of the entity
acquiring the business; and “divestiture of a business” means the sale of assets
or stock resulting in the sale of a going concern.  “Divestiture of a business”
does not include a plant shut down or other termination of a business.

 

•

Termination of Employment:  if a Stock Option is held by a Participant whose
employment with the Company (including its Subsidiaries) is terminated for any
reason other than those described above in this paragraph 7, any unvested Stock
Options will be forfeited on the date of termination of employment and any
vested Stock Options will remain exercisable for 90 days after the date
employment is terminated.

If and to the extent that a Stock Option that was initially granted as an
Incentive Stock Option and is exercised at a time that results in the failure of
the Stock Option to qualify for the tax treatment afforded to incentive stock
options under the Code, the Stock Option shall remain outstanding according to
its terms as a non- qualified stock option.

Option Exercise and Payment of Exercise Price

8.A vested, exercisable option is exercised when a signed notification of
exercise is received by the Company, including, as applicable, through
submission to the Broker.

9.Payment in full of the exercise price of a Stock Option is due on the exercise
date.  Unless otherwise determined by the Company with respect to Participants
residing and/or

3

 

--------------------------------------------------------------------------------

 

working outside the United States (other than with respect to any such
Participant who is a Section 16 Insider (as defined below)), payment of the
option exercise price may be made:

 

•

in cash (including a “broker-assisted cashless exercise” described in the next
paragraph); or

 

•

by the delivery or presentation of Shares that have an aggregate fair market
value on the date of exercise, which, together with any cash payment, equals or
exceeds the Stock Option exercise price.

10.A Participant may elect to pay the cash exercise price of the option through
a “broker-assisted cashless exercise.” On or prior to the exercise date, the
Participant must deliver the Participant’s instruction directing and obligating
the Broker to (a) sell Shares (or a sufficient portion of the Shares) acquired
upon exercise of the option and (b) remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding
resulting from the exercise.  Such proceeds are due not later than the third
trading day after the exercise date.

11.Shares owned by a Participant include (a) those registered in the
Participant’s name (or registered jointly with another person), (b) those held
in a brokerage account owned by the Participant individually or jointly with
another person, and (c) those held in a trust, partnership, limited partnership
or other entity for the benefit of the Participant individually (or for the
benefit of the Participant jointly with another person).  Notwithstanding the
foregoing, Shares owned by a Participant do not include Shares held in any
qualified plan, IRA or similar tax deferred arrangement or Shares that are
otherwise subject to potential accounting limitations regarding their use in
stock swap transactions.  The Company may require verification or proof of
ownership or length of ownership of any shares delivered in payment of the
exercise price of an option.

Taxes

12.All taxes required to be withheld under applicable tax laws in connection
with the Stock Option must be paid by the Participant immediately upon exercise
(or at the time of any other relevant taxable event).

13.The Company may satisfy applicable tax withholding obligations by any of the
means set forth in Section 15(k) of the Plan, except that the Company shall not
have discretion to withhold Shares from any Shares deliverable upon exercise if
the Participant is subject to the short-swing profit rules of Section 16(b) of
the Exchange Act (a “Section 16 Insider”).  Withholding taxes in the United
States include applicable income taxes, federal and state unemployment
compensation taxes and FICA/FUTA taxes.

14.The amount of taxes that may be paid by a Participant may be determined by
applying the minimum rates or, to the extent approved by the Committee, up to
the maximum individual tax rate for the applicable tax jurisdiction required by
applicable tax regulations.

15.Notwithstanding any other provision of the Stock Option or the Plan, the
Company shall not be obligated to guarantee any particular tax result for the
Participant with respect to the Stock

4

 

--------------------------------------------------------------------------------

 

Option and/or payment provided to the Participant hereunder, and the Participant
shall be responsible for any taxes imposed on the Participant with respect to
such award and/or payment.  The Participant acknowledges that neither the
Company nor any Subsidiary has made any representation or given any advice to
the Participant with respect to taxes.

Beneficiaries

16.If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Stock Options that are unexercised at the
time of the Participant’s death.  All beneficiary designations will be on a
beneficiary designation form approved for the Plan.  Copies of the form will
generally be available from the Broker or may otherwise be obtained from the
Company.

17.Beneficiary designations on an approved form will be effective at the time
received by the Company, including, as applicable, through submission to the
Broker.  A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including, as applicable, through submission to
the Broker, or by filing a new designation form.  Any designation form
previously filed by a Participant will be automatically revoked and superseded
by a later-filed form.

18.A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

19.The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective.  No beneficiary will acquire any beneficial or other interest in any
Stock Option prior to the death of the Participant who designated such
beneficiary.

20.Unless the Participant indicates on the form that a named beneficiary is to
receive unexercised options only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled and
required to join in the exercise of the option.  Unless otherwise indicated, all
such beneficiaries will have an equal, undivided interest in all such Stock
Options.

21.Should a beneficiary die after the Participant but before the option is
exercised, such beneficiary’s rights and interest in the option award will be
transferable by last will and testament of the beneficiary or the laws of
descent and distribution.  A named beneficiary who predeceases the Participant
will obtain no rights or interest in a stock option award, nor will any person
claiming on behalf of such individual.  Unless otherwise specifically indicated
by the Participant on the beneficiary designation form, beneficiaries designated
by class (such as “children,” “grandchildren” etc.) will be deemed to refer to
the members of the class living at the time of the Participant’s death, and all
members of the class will be deemed to take “per capita.”

22.If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Stock Options that are unexercised at the
time of death of the Participant will be transferred to the Participant’s legal
heirs pursuant to the Participant’s last will and testament or by the laws of
descent and distribution and may be exercised by the legal heirs as set forth in
paragraph 7.

5

 

--------------------------------------------------------------------------------

 

Transferable Options

23.Upon approval of, and subject to such requirements as may be imposed by, the
Company, vested Stock Options may be transferred to one or more immediate family
members, individually or jointly.  A trust, each of whose beneficiaries is the
Participant or an immediate family member, will be deemed to be a family member
for purposes of these rules.

24.Any permitted transfer of Stock Options shall be effective on the date
written notice thereof, on a form approved for this purpose, is
received.  Copies of the form will generally be available from the Broker or may
otherwise be obtained from the Company.  As a condition to transfer, the
Participant shall agree to remain responsible to pay the applicable taxes due in
relation to the option.  The Participant or the Participant’s estate will be
required to provide sufficient evidence of ability to pay such taxes upon the
Company’s request.

25.A transfer shall be irrevocable; no subsequent transfer by the transferee
shall be effective.  Notwithstanding the foregoing, a transferee shall be
entitled to designate a beneficiary in accordance with the provisions of
paragraphs 16 through 22 above.  Except where a beneficiary has been designated,
in the event of death of the transferee prior to option exercise, the
transferee’s option will be transferable by last will and testament or the laws
of descent and distribution.

26.Except as modified by the provisions of paragraphs 23 through 25, all terms
applicable to option exercises by Participants are applicable to exercises by
transferees.  The Plan administrator may make and publish additional rules
applicable to exercises by transferees not inconsistent with these provisions.

Adjustments

27.In the event of an Equity Restructuring, or other transaction described in
Section 4(f) of the Plan, the Committee will equitably adjust the Stock Option
as it deems appropriate in accordance with the terms of the Plan.  The
adjustments authorized by the Committee will be final and binding.

Repayment/Forfeiture

28.As an additional condition of receiving the Stock Option, the Participant
agrees that the Stock Option and any benefits or proceeds the Participant may
receive hereunder shall be subject to forfeiture and/or repayment to the Company
as provided in Sections 15(e) and (f) of the Plan including, without,
limitation, to the extent required (i) under the terms of any recoupment or
“clawback” policy adopted by the Company to comply with applicable laws or with
the Company’s Corporate Governance Guidelines or other similar requirements, as
such policy may be amended from time to time (and such requirements shall be
deemed incorporated into the Award Terms without the Participant’s consent) or
(ii) to comply with any requirements imposed under applicable laws and/or the
rules and regulations of the securities exchange or inter-dealer quotation
system on which the Shares are listed or quoted, including, without limitation,
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010.  Further, if the Participant receives any amount in
excess of what the Participant should have received under the terms of the
Restricted Share Units for any reason (including without

6

 

--------------------------------------------------------------------------------

 

limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.  By
accepting this Award, subject to applicable law, Participant agrees and
acknowledges the obligation to cooperate with, and provide any and all
assistance necessary to, the Company to recover or recoup this Award or amounts
paid hereunder pursuant to this Section 15 and the Plan.

Miscellaneous Provisions

29.Stock Exchange Requirements; Applicable Laws.  Notwithstanding anything to
the contrary in the Award Terms, no Shares purchased upon exercise of the Stock
Option, and no certificate representing all or any part of such Shares, shall be
issued or delivered if, in the opinion of counsel to the Company, such issuance
or delivery would cause the Company to be in violation of, or to incur liability
under, any securities law, or any rule, regulation or procedure of any U.S.
national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or a Subsidiary.

30.Stockholder Rights.  No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the Stock
Option shall have been duly exercised to purchase such Shares in accordance with
the provisions of the Award Terms.

31.Notices.  Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

32.Severability and Judicial Modification.  If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law.  If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

33.Successors.  The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

34.Appendices.  Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Stock Option
shall be subject to the additional terms and conditions set forth in Appendix A
to the Award Terms and to any special terms and conditions for the Participant’s
country set forth in Appendix B to the Award Terms. Further, Appendices C and D
include information for European Union Participants.  Moreover, if

7

 

--------------------------------------------------------------------------------

 

the Participant relocates outside the United States or relocates between the
countries included in Appendix B, the additional terms and conditions set forth
in Appendices B, C and D will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendices
constitutes part of the Award Terms.

35.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

36.Waiver.  A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.

37.No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares.  The Participant is hereby advised to consult
with the Participant’s own personal tax, legal and financial advisors regarding
the Participant’s participation in the Plan before taking any action related to
the Plan.

38.Governing Law and Venue.  As stated in the Plan, the Stock Option and the
provisions of the Award Terms and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly.  The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Stock Option will be
exclusively in the courts in the State of Delaware, including the Federal Courts
located therein (should Federal jurisdiction exist).

39.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

40.Entire Agreement.  The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof (including, without limitation, the obligations and understandings set
forth in Section 15(e) of the Plan), and no promise, condition, representation
or warranty, express or implied, not stated or incorporated by reference herein,
shall bind either party hereto.

41.Section 409A.  The Stock Option is intended to be excepted from coverage
under Section 409A of the Code (“Section 409A”) and shall be administered,
interpreted and construed accordingly.  The Company may, in its sole discretion
and without the Participant’s consent,

8

 

--------------------------------------------------------------------------------

 

modify or amend these Award Terms, impose conditions on the timing and
effectiveness of the exercise of the Stock Option by the Participant, or take
any other action it deems necessary or advisable, to cause the Stock Option to
be excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted).  Notwithstanding the foregoing, the Participant
recognizes and acknowledges that Section 409A may impose upon the Participant
certain taxes or interest charges for which the Participant is and shall remain
solely responsible.

42.Employment at Will.  Nothing in the Award Terms or the Plan provide the
Participant with any right to continue in the Company’s or any of its
affiliates’ employ for any period of specific duration or interfere with or
otherwise restrict in any way the Participant’s or the rights of the Company and
its affiliates to terminate the Participant’s service at any time for any
reason, with or without cause, subject to applicable law.  The Participant’s
status with the Company and its affiliates will accordingly remain at will.

43.Amendments.  Except as otherwise provided herein or the Plan, these Award
Terms may be amended or modified at any time by an instrument in writing signed
by the parties hereto or by the Company without the consent of the Participant
if such action would not materially impair the rights of the Participant under
this Award.

Acceptance of Award

44.In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Stock Option by notifying the Company
within 30 days of the grant date that he or she does not accept the Stock
Option.  The Participant’s acceptance of the Stock Option constitutes the
Participant’s acceptance of and agreement with the Award Terms.  Notwithstanding
the foregoing, if required by the Company, the Participant will provide a signed
copy of the Award Terms in such manner and within such timeframe as may be
requested by the Company.  The Company has no obligation to issue Shares to the
Participant if the Participant does not accept the Stock Option.

9

 